Title: From Abigail Smith Adams to Catherine Nuth Johnson, 19 September 1810
From: Adams, Abigail Smith
To: Johnson, Catherine Nuth



my dear Madam
Quincy Septr 19th 18010

The Horace arrived last week after a passage of 85 days—I hope she brought Letters for you. as I learn the captain was charged with dispatches for the President. I inquired if there was any thing for you;  but could not find that there was, as vessels Saild at the same time for Baltimore. perhaps mrs Adams made use of that conveyance I have a Letter from her of 2d June, and one from him of the 6th—She says they had a Snow Storm the day before. the latter part of the winter was uncommonly Severe. it has brought upon mrs Adams a deafness—She writes in tolerable Spirits, and says they were just going to Housekeeping—She & Kitty had been at the Ball, given by the French Ambassador in honour of Napoleans late Marriage. the Emperor honourd them with his hand, and danced with them. Charles has been presented to the Emperor & Empress who caressed him, and Showed him some prints which she had. She is pasionately fond of children having lost one near Charles Age—Mr Adams’s thinks very highly of the Emperor—he has every reason to be pleased and gratified with his reception at Court, where he has even been shown, a marked respect and attention. he lives upon terms of cordiality with all the foreign Ministers. he has nothing to complain of but the Serverity of the climate and the expensive living, they mention other Letters which we have not received. the Danes Capture every thing so that we have little chance of getting even Letters—
it is some time since I have received a Letter from you. I hope indisposition has not been the cause—how is mr Hellens health? I am not a little anxious for him.
My old Friend judge Cushing is dead. he is happily released from infirmities which were increasing upon him, and which had deprived him of his public usefulness and personal comfort. he leaves behind him a fair and honorable Character—as an upright Man, a candid just and impartial judge unbiased by party animosity—always Steadfast to the interest and honour of his Country. those who knew him best, respected him most—so much, so intirely was mrs. Cushing devoted to him, that his death will be most sensibly felt by her—
I hope the President may find a successor equally worthy—I am sure it must be his wish mr Parsons and Dexter are both Spoken of here, as well as mr Story the two first being federal, some suppose will be objected to—the qualifications of the candidates will weigh more with the President, I presume, than political opinions—
your Grandsons are well and desire me to present their Duty to you—with a cordial remembrance to every branch of your family I am dear Madam /  your Friend

Abigail Adams
